IN THE COURT OF APPEALS
                           AT KNOXVILLE



                                                        FILED
                                                        March 16, 2000
RONALD STEPHEN SATTERFIELD,   )                       Cecil Crowson, Jr.
     SR.,                     )                      Appellate Court Clerk
                              )
        Plaintiff-Appellee,   )
                              )
                              )
vs.                           )    KNOX CIRCUIT
                              )    E1999-00349-COA-R3-CV
                              )
                              )
GARY LONG and RICHARD M.      )
     SMITH,                   )
                              )
       Defendants-Appellants. )




              OPINION ON SECOND PETITION TO REHEAR



          In light of an opinion of the Supreme Court, which was

filed subsequent to our opinion denying the first petition to

rehear in this case (Brown v. Wal-Mart, No. M1997-00138-SC-

R11-CV), the Court granted Plaintiff Ronald Stephen Satterfield,

Sr., leave to file a second petition to rehear.
          Upon considering the petition, along with the response

and the Supreme Court case above noted, we conclude the second

petition to rehear is meritorious and amend our original opinion

to provide that the entire judgment for compensatory damages of

$80,000.00 shall be adjudged against the Defendant Gary Long.



          Costs incident to the petition to rehear are adjudged

against Mr. Long.



                                   ____________________________
                                   Houston M. Goddard, P.J.


CONCUR:



____________________________
Charles D. Susano, Jr., J.



____________________________
William H. Inman, Sr.J.




                               2